Contrary to the defendant’s present contention, the record demonstrates that his 1976 guilty plea to the crime of attempted manslaughter in the second degree was knowingly and voluntarily made after a valid waiver of his constitutional rights; hence, the use of this conviction as the basis for adjudicating the defendant a second felony offender was proper (see, People v Harris, 61 NY2d 9). Furthermore, inasmuch as the defendant was permitted to fully adduce evidence in support of his contention that the prior conviction was unconstitutionally obtained, we find the claim that he was *386denied an appropriate hearing to be without merit. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.